Name: Council Regulation (EEC) No 1003/84 of 10 April 1984 amending Regulation (EEC) No 1822/83 as regards the date of transfer of skimmed-milk powder to the Italian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 13 . 4 . 84 Official Journal of the European Communities No L 101 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1003/84 of 10 April 1984 amending Regulation (EEC) No 1822/83 as regards the date of transfer of skimmed-milk powder to the Italian intervention agency during the implementation of the transfer, the Italian intervention agency cannot take over the powder within the period specified ; whereas the date for transferring the powder should therefore be postponed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 1 (2) of Council Regulation (EEC) No 1822/83 of 30 June 1983 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3) provides for the transfer of 50 000 tonnes of skim ­ med-milk powder to the Italian intervention agency before the beginning of the 1984/85 milk year ; whereas, because of the difficulties which have arisen HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 1822/83 , 'before the beginning of the 1984/85 milk year' is hereby replaced by 'before 1 January 1985'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 April 1984. For the Council The President C. CHEYSSON (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 90, 1 . 4 . 1984, p. 10 . ( 3) OJ No L 180 , 5 . 7 . 1983 , p. 6 .